Detailed Action
This is the final office action for US application number 16/249,720. Claims are evaluated as filed on July 9, 2021. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre- AIA  first to invent provisions.

Response to Arguments
Applicant's arguments filed July 9, 2021 have been fully considered but they are not persuasive. The rejections in this office action have been amended to address the amended claims. Examiner asserts that Amstutz, Hudak, and Smith teach all the newly-amended limitations and are capable of performing the functions as claimed. Examiner directs Applicant to the rejection below for a more in-depth description of the limitations.
With regards to Applicant’s argument regarding claim 26 that the informality has been corrected via amendment and that the support for the amendment can be found in Figs. 2 and 3 and corresponding portions of the specification (Remarks p. 8 and 9), Examiner notes that, while a negative limitation was removed, another negative limitation was added. As detailed in the rejection below, “a second portion of the first edge is not the cutting edge” is a negative limitation that does not have support in the specifications, drawings, or original claims. Applicant has indicated that Figs. 2 and 3 provide support; however, there appears to be no ‘first edge’ that includes both a first portion that is a cutting edge and a second portion that is not the cutting edge as 
With regards to Applicant’s argument regarding claims 36 and 43 that Fig. 5 of Applicant’s drawings clearly shows that the anchor body 22 is cylindrical (Remarks p. 8-10), Examiner notes that, while Fig. 5 shows anchor body 22, it only shows a portion of anchor body 22 from an angle that does not enable one to ascertain the shape of the body on the unshown sides and does not show the shape of the body perpendicular to the view shown in Fig. 6. That is, the shape one would see if viewed from the right or left end of Fig. 6 has not been shown and is not discernable from the angle of the view provided in Fig. 5. Thus, it cannot be determined if such is a cylinder or another three dimensional shape.
With regards to Applicant’s argument with regards to claim 43 that Figs. 2 and 5 of Applicant’s drawings clearly show that the elongate elements have a curvature and Fig. 5 shows that the curvature of the elongate elements correspond to the curvature of the cylindrical anchor body (Remarks p. 8 and 10), Examiner agrees that Fig. 2 shows curved portions of the elongate elements; however, the such has not been identified as an objection or rejection and thus does not appear to be relevant. Instead, as detailed in below and on pages 4-5 and 9 of the non-final office action dated April 9, 2021, support has not been provided for each of the elongate elements having a curvature corresponding to the curvature of the cylindrical anchor body in lines 2-3. Applicant has noted that Fig. 5 provides such support; however, the view provided in Fig. 5 does not show the curvature of both the anchor body and each of the elongate elements to 
With regards to Applicant’s argument that the tips 88 of Amstutz are merely configured to lock the bayonet coupler 80 to the cup 40 and no portion of coupler 80 comes in contact to any interface with any bony material as the only portion of assembly 60 that is configured to contact any bony material is the exterior surface of cup 40 and thus the tips 88 cannot be reasonably interpreted as corresponding to the recited elongate elements/separator (Remarks p. 11-12 and 15-17), Examiner agrees that coupler 80 attaches to prosthesis 40 and that the exterior surface of cup 40 contacts bony material. Examiner notes that the argued portion of coupler 80 coming in contact to any interface with any bony material has not been claimed. Instead, amended claims provide that the plurality of elongate elements/separator are configured to/to physically contact with and partially separate an interface between the implant and bony material at an implantation site of the implant. That is, the plurality of elongate elements/separator are capable of physically contacting and partially separating an interface between the implant and bony material at an implantation site of the implant. As shown in Fig. 3, aperture/slot 42 is open at the proximal surface of the flange and the exterior convex surface of the cup 40. Thus, any object inserted into aperture/slot 42 to perform the disclosed function of removing/dislodging the implant from bone (col. 7 lines 56-58 and col. 7 line 62 – col. 8 line 9) must be capable of contacting such bony material as is present at the interface of the aperture/slot 42 at the exterior convex surface with the bony material. Amstutz specifically discloses fingers 86 reaching into 
With regards to Applicant’s argument that the annotated Figs. 4 and 5 appear to indicate that a vertex at a corner or edge where the outer surface of the cup 40 intersects the surface along the thickness of the cup corresponds to the claimed flange however such an interpretation is inconsistent with the ordinary meaning and the disclosure in the specification of a flange being a protruding rim, edge, etc. and not a vertex where two surfaces meet as interpreted (Remarks p. 12-14), Examiner agrees with Applicant’s identified definition of a flange as being a protruding rim, edge, etc. and notes that such is consistent with the interpretation of Amstutz provided below and on pages 11-18 of the non-final office action dated April 9, 2021. Examiner notes that the argument regarding ‘a vertex at a corner or edge where the outer surface of the cup 40 intersects the surface along the thickness of the cup corresponds to the claimed flange’ is unclear as to the intended meaning of a vertex at a corner or edge as a vertex is highest point or apex which does not appear to correspond to any features of any edges shown in Amstutz Figs. 4 or 5. Further, such argument is unclear as to what surfaces are argued to intersect. Finally, where two surfaces meet is generally defined as an edge and not a vertex as argued. As detailed below and on pages 11-18 of the non-final 

    PNG
    media_image1.png
    283
    477
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    489
    932
    media_image2.png
    Greyscale

With regards to Applicant’s argument that Amstutz does not disclose an edge to physically contact and separate an interface between the implant and bony material as previously discussed no portion of the coupler 80 is configured to contact any bony material (Remarks p. 14-16), Examiner notes that if no portion of the coupler 80 was capable of contacting any bony material as argued, then the device would not be capable of functioning as disclosed to removing/dislodging the implant from bone (col. 7 lines 56-58 and col. 7 line 62 – col. 8 line 9) as further explained above. Further, as shown in Figs. 13 and 14, the elongate elements/separator 88 include edges of the surfaces that engage the aperture/slot 42 to perform the disclosed function and thus are capable of physically contacting and separating an interface between the implant and bony material as claimed as previously discussed.
With regards to Applicant’s argument that Hudak fails to teach the elongate elements configured to physically contact with and partially separate an interface between the implant and bony material (Remarks p. 16), Examiner notes that Hudak 
With regards to Applicant’s argument that Smith does not teach a plurality of elongate elements and therefore cannot teach that such are configured to extend through the slots of the implant and include an edge to physically contact and separate an interface between the implant and bony material (Remarks p. 17), Examiner notes that Smith is the primary reference in the rejection below and that of pages 20-25 of the non-final office action dated April 9, 2021 and has not been asserted to teach anything. Instead, as detailed in the rejection below and that of pages 20-25 of the non-final office action dated April 9, 2021, Smith specifically discloses that “osteotome slots 58 are structured and operable to allow an osteotome to be inserted therethrough to cut the bone tissue around the anchoring stem 38 in instances where the fixation device 22 needs to be removed after being implanted” (¶45). That is, the osteotome includes a structure capable of extending through slots, i.e. elongate elements as claimed, which are specifically disclosed to insert through the slots to cut bone tissue, i.e. physically contact and separate an interface between the implant and bony material using the well-known feature of an osteotome of an edge.
With regards to Applicant’s argument that Smith is completely silent regarding any specific configuration of the osteotome (Remarks p. 18), Examiner notes that the disclosed function of ¶45 and the shown structure of the slots that the osteotome is disclosed to be inserted therein for the express purpose of cutting away bone .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 13/553,610, filed on September 21, 2012.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
As to claim 26, the specification appears to lack proper antecedent basis for the “a second portion of the first edge is not the cutting edge”. This is a negative not the cutting edge. Negative limitations are not per se improper, but they must be supported by the originally filed disclosure. As provided by MPEP 2173.05(i), any negative limitation or exclusionary proviso must have basis in the original disclosure; if alternative elements are positively recited in the specification, they may be explicitly excluded in the claims; and the mere absence of a positive recitation is not basis for an exclusion. The specification is silent regarding a second portion of the first edge is not the cutting edge, i.e. an edge with a portion that is a cutting edge and another portion that is not a cutting edge. As noted above, the absence of a positive recitation is not a proper basis of support for a negative limitation. Additionally, since the specification is silent on the matter of the a second portion of the first edge being a cutting edge, then the “alternative elements” rationale discussed above in the MPEP is not applicable. Thus, the specification fails to provide proper antecedent basis for “a second portion of the first edge is not the cutting edge”.
As to claim 36
As to claim 43, the specification appears to lack proper antecedent basis for the implant comprising a cylindrical anchor body in lines 1-2. There appears to be no description of the claimed anchor body being cylindrical in the specification, such is not clear from the provided drawings, and such was not originally claimed. Thus, the specification fails to provide proper antecedent basis for the implant comprises a cylindrical anchor body.
As to claim 43, the specification appears to lack proper antecedent basis for each of the elongate elements having a curvature corresponding to the curvature of the cylindrical anchor body in lines 2-3. There appears to be no description of the claimed elongate elements having a curvature corresponding to the curvature of the cylindrical anchor body in the specification, such is not clear from the provided drawings, and such was not originally claimed. Thus, the specification fails to provide proper antecedent basis for the elongate elements having a curvature corresponding to the curvature of the cylindrical anchor body.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the a first portion of the first edge is a cutting edge and a second portion of the first edge is not the cutting edge of claim 26 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
 (a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 26, 36-38, and 43 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the 
As to claim 26, the “a second portion of the first edge is not the cutting edge” appears to be new matter. This is a negative limitation, i.e. the claim is requiring that a second portion of the first edge is not the cutting edge. Negative limitations are not per se improper, but they must be supported by the originally filed disclosure. As provided by MPEP 2173.05(i), any negative limitation or exclusionary proviso must have basis in the original disclosure; if alternative elements are positively recited in the specification, they may be explicitly excluded in the claims; and the mere absence of a positive recitation is not basis for an exclusion. The specification is silent regarding a second portion of the first edge is not the cutting edge, i.e. an edge with a portion that is a cutting edge and another portion that is not a cutting edge. As noted above, the absence of a positive recitation is not a proper basis of support for a negative limitation. Additionally, since the specification is silent on the matter of t the a second portion of the first edge being a cutting edge, then the “alternative elements” rationale discussed above in the MPEP is not applicable.
As to claims 36-38
As to claim 43, the implant comprises a cylindrical anchor body of lines 1-2 appears to be new matter. There appears to be no description of the claimed anchor body being cylindrical in the specification, such is not clear from the provided drawings, and such was not originally claimed. Thus, the implant comprises a cylindrical anchor body constitutes new matter.
As to claim 43, each of the elongate elements having a curvature corresponding to the curvature of the cylindrical anchor body of lines 2-3 appears to be new matter. There appears to be no description of the claimed elongate elements having a curvature corresponding to the curvature of the cylindrical anchor body in the specification, such is not clear from the provided drawings, and such was not originally claimed. Thus, the elongate elements having a curvature corresponding to the curvature of the cylindrical anchor body constitutes new matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 23, 25, 27-35, 39-42, 44-47, and 49-52 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Amstutz (US 6,063,124).
As to claim 23, Amstutz discloses a system (Figs. 3-6 and 9-16) comprising: an implant (40) including a plurality of apertures (42s, see illustration of Figs. 4 and 5); and a tool (120, 80, 70) including a plurality of elongate elements (88s, see illustration of substantially parallel to a longitudinal axis of the tool (vertical as shown in Fi. 13, as defined, Fig. 13), each of the plurality of elongate elements including: a first edge (see illustration of upper portion of Fig. 13) extending in a longitudinal direction (as defined, Fig. 13); a second edge (see illustration of upper portion of Fig. 13) opposite the first edge and extending in the longitudinal direction (Fig. 13); and a distal edge (see illustration of upper portion of Fig. 13) extending between the first edge and the second edge (as defined, Figs. 13 and 14); wherein each of the plurality of elongate elements is capable of extending through a corresponding one of the plurality of apertures of the implant (Fig. 9, col. 6 line 66 - col. 7 line 5); and the plurality of elongate elements are capable of physically contacting and partially separating an interface between the implant and bony material at an implantation site of the implant (col. 7 lines 56-58 disclose use for removing the implant, col. 7 line 62 – col. 8 line 9 disclose the procedure for dislodging the implant from the bone).
As to claim 25, Amstutz discloses that the first edge and the second edge of each of the plurality of elongate elements is entirely radially inward of an outer face of the respective elongate element (as defined, Figs. 13 and 14).
As to claim 27, Amstutz discloses that each of the plurality of elongate elements extends along a portion of a tubular periphery centered on the longitudinal axis (Figs. 13 and 14).
As to claim 28, Amstutz discloses that the plurality of elongate elements are spaced apart by substantially a same circumferential separation (Figs. 13 and 14).
claim 28, Amstutz discloses that the plurality of elongate elements comprises at least three elongate elements (Figs. 13 and 14). 
As to claim 30, Amstutz discloses that, in use, a distal end of each of the elongate elements is at a distal-most edge of the tool (as defined, Figs. 9 and 13, col. 7 line 62 – col. 8 line 9 disclose the procedure for dislodging the implant from the bone).
As to claim 31, Amstutz discloses that the tool further includes a shaft (70) extending along the longitudinal axis (Figs. 9-11), a distal end of the shaft is affixed to the main body (Figs. 9 and 13, col. 5 lines 7-14), and a driving handle (128, 124) is affixed to a proximal end of the shaft (as defined, Figs. 10-12, col. 7 lines 60-66).
As to claim 32, Amstutz discloses that each of the plurality of elongate elements is capable of coupling with the corresponding one of the plurality of apertures upon rotation of the tool about the longitudinal axis (Fig. 9, col. 5 lines 11-12 disclose that 80 is a bayonet coupler, col. 7 lines 1-3 disclose turning the implant clockwise for engagement, col. 7 lines 27-30 disclose rotating to release the bayonet connection after use, col. 8 lines 1-4 disclose inserting the bayonet couple into the apertures for connection).
As to claim 33, Amstutz discloses that the implant comprises a flange (see illustration of Figs. 4 and 5), the flange comprising a proximal surface (see illustration of Figs. 4 and 5) and a distal surface (see illustration of Figs. 4 and 5), wherein the distal surface is capable of bearing on the implantation site (as defined, Figs. 4-6), wherein the flange comprises the plurality of apertures (as defined, Figs. 4 and 5).
claim 34, Amstutz discloses that the tool is capable of extracting the implant (col. 7 lines 56-58 disclose use for removing the implant, col. 7 line 62 – col. 8 line 9 disclose the procedure for dislodging the implant from the bone).

As to claim 35, Amstutz discloses a system (Figs. 3-6 and 9-16) comprising: an implant (40) including a flange (see illustration of Figs. 4 and 5) having a proximal surface (see illustration of Figs. 4 and 5) and a distal surface (see illustration of Figs. 4 and 5), the flange including a plurality of slots (42s, see illustration of Figs. 4 and 5) extending between the proximal surface and the distal surface (Figs. 4 and 5), the plurality of slots being circumferentially spaced apart from each other (Fig. 5); and a tool (120, 80, 70) including a plurality of elongate elements (88s, see illustration of upper portion of Fig. 13) extending distally from a main body of the tool (see illustration of upper portion of Fig. 13) along a direction that is substantially parallel to a longitudinal axis of the tool (vertical as shown in Fig. 13, as defined, Fig. 13), wherein each of the plurality of elongate elements is capable of extending through a corresponding one of said plurality of slots of the implant (Fig. 9, col. 6 line 66 - col. 7 line 5), and including an edge capable of physically contacting and partially separating an interface between the implant and bony material at an implantation site of the implant (col. 7 lines 56-58 disclose use for removing the implant, col. 7 line 62 – col. 8 line 9 disclose the procedure for dislodging the implant from the bone).
As to claim 39, Amstutz discloses that each of the plurality of slots is shaped to guide introduction of a corresponding one of the plurality of elongate elements (Figs. 4-6, 9, 13, and 14, col. 6 line 66 - col. 7 line 5).
claim 40, Amstutz discloses that each of the plurality of slots is capable of guiding longitudinal translation of a corresponding one of the plurality of elongate elements (during initial insertion of the elongate elements into the slots, Figs. 4 and 5, col. 6 line 66 – col. 7 line 1, col. 7 line 67 – col. 8 line 4).
As to claim 41, Amstutz discloses a width, measured radially with respect to a longitudinal axis of the implant, of each of the plurality of slots corresponds to a radial thickness of a corresponding one of the plurality of elongate elements (Figs. 4, 5, and 14, col. 6 line 66 – col. 7 line 4). 
As to claim 42, Amstutz discloses that a length (a circumferential distance of extension as shown in Figs. 4-6, 13, and 14), measured in a direction transverse to a longitudinal axis of the implant, of each of the plurality of slots is substantially equal to a peripheral extent of a corresponding one of the plurality of elongate elements (Figs. 4-6, 9, 13, and 14, col. 6 line 66 – col. 7 line 4).
As to claim 44, Amstutz discloses that the tool is capable of extracting the implant (col. 7 lines 56-58 disclose use for removing the implant, col. 7 line 62 – col. 8 line 9 disclose the procedure for dislodging the implant from the bone).

As to claim 45, Amstutz discloses a system (Figs. 3-6 and 9-16) comprising: an implant (40) including a plurality of apertures (42s, see illustration of Figs. 4 and 5); and a tool (120, 80, 70) including: a main body (see illustration of upper portion of Fig. 13); and a separator (88s, see ‘Elongate element’ labels on the illustration of upper portion of Fig. 13) including an edge (‘First edge’ as labeled on the illustration of the upper portion of Fig. 13) capable of physically contacting and separating an interface between 
As to claim 46, Amstutz discloses that the implant comprises a flange (see illustration of Figs. 4 and 5) having a proximal surface (see illustration of Figs. 4 and 5) and a distal surface (see illustration of Figs. 4 and 5), the flange comprising the plurality of apertures (as defined, Figs. 4 and 5).
As to claim 47, Amstutz discloses that the plurality of apertures are circumferentially spaced apart from each other (Fig. 5).
As to claim 49, Amstutz discloses that  the plurality of apertures are capable of guiding longitudinal translation of the tool (during initial insertion of the elongate elements into the slots, Figs. 4 and 5, col. 6 line 66 – col. 7 line 1, col. 7 line 67 – col. 8 line 4).
As to claim 50, Amstutz discloses that the separator means includes a notch (see illustration of upper portion of Fig. 13) defined along a direction extending distally of the main body (Fig. 13).
As to claim 51, Amstutz discloses that a notch (see illustration of upper portion of Fig. 13) is defined along a circumferential edge of the separator (as defined in as much as Applicants, Fig. 13).
As to claim 52, Amstutz discloses that the tool is capable of extracting the implant (col. 7 lines 56-58 disclose use for removing the implant, col. 7 line 62 – col. 8 line 9 disclose the procedure for dislodging the implant from the bone).

    PNG
    media_image3.png
    612
    947
    media_image3.png
    Greyscale

Fig. 13 Upper Portion Illustration


    PNG
    media_image4.png
    926
    984
    media_image4.png
    Greyscale



    PNG
    media_image1.png
    283
    477
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 24 and 26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Amstutz in view of Hudak et al. (US 2012/0184964, hereinafter “Hudak”).
As to claim 24, Amstutz discloses the invention of claim 23.
Amstutz is silent to the first edge being a cutting edge. 
Hudak teaches a similar implant extraction system (Figs. 9-14) comprising: an implant (100); and a tool (12) including an elongate element (82b, Figs. 9-14) extending distally from a main body (80) of the tool (Figs. 9-14), the elongate element including: a first edge (left 86) extending in a longitudinal direction (Fig. 13); a second edge (right 86) opposite the first edge (Fig. 13) and extending in the longitudinal direction (Fig. 13); and a distal edge (84) extending between the first edge and the second edge (Fig. 13); and wherein the elongate element is capable of physical contacting and partially separating an interface between the implant and bony material at an implantation site of the implant (Figs. 9-12, ¶s 46-47); wherein the first edge is a cutting edge (Fig. 13, ¶46).
One of ordinary skill in the art at the time of the invention would have been motivated to modify the first, second, and distal edges as disclosed by Amstutz with to be tapered cutting edges as taught by Hudak in order to cut bone around the surface of 

As to claim 26, Amstutz discloses a system (Figs. 3-6 and 9-16) comprising: an implant (40) including a plurality of apertures (42s, see illustration of Figs. 4 and 5); and a tool (120, 80, 70) including a plurality of elongate elements (88s, see illustration of upper portion of Fig. 13) extending distally from a main body of the tool (see illustration of upper portion of Fig. 13) along a direction that is substantially parallel to a longitudinal axis of the tool (vertical as shown in Fi. 13, as defined, Fig. 13), each of the plurality of elongate elements including: a first edge (see illustration of upper portion of Fig. 13 where a first portion of the first edge is labeled ‘First edge’ and second portion is shown as a corresponding edge of the ‘Notch’) extending in a longitudinal direction (as defined, Fig. 13); a second edge (see illustration of upper portion of Fig. 13) opposite the first edge and extending in the longitudinal direction (Fig. 13); and a distal edge (see illustration of upper portion of Fig. 13) extending between the first edge and the second edge (as defined, Figs. 13 and 14); wherein each of the plurality of elongate elements is capable of extending through a corresponding one of the plurality of apertures of the implant (Fig. 9, col. 6 line 66 - col. 7 line 5); and the plurality of elongate elements are capable of physically contacting and partially separating an interface between the implant and bony material at an implantation site of the implant (col. 7 lines 56-58 disclose use for removing the implant, col. 7 line 62 – col. 8 line 9 disclose the procedure for dislodging the implant from the bone) as well as the first edge includes a 
Amstutz is silent to the first portion of the first edge is a cutting edge.
Hudak teaches a similar implant extraction system (Figs. 9-14) comprising: an implant (100); and a tool (12) including an elongate element (82b, Figs. 9-14) extending distally from a main body (80) of the tool (Figs. 9-14), the elongate element including: a first edge (left 86 and corresponding edge of 80) extending in a longitudinal direction (Fig. 13); a second edge (right 86) opposite the first edge (Fig. 13) and extending in the longitudinal direction (Fig. 13); and a distal edge (84) extending between the first edge and the second edge (Fig. 13); and wherein the elongate element is capable of physical contacting and separating an interface between the implant and bony material at an implantation site of the implant (Figs. 9-12, ¶s 46-47); wherein a first portion of the first edge (left 86) is a cutting edge (Fig. 13, ¶46) and a second portion of the first edge (corresponding edge of 80) is not the cutting edge (Fig. 13).
One of ordinary skill in the art at the time of the invention would have been motivated to modify the first, second, and distal edges as disclosed by Amstutz to be tapered cutting edges as taught by Hudak in order to cut bone around the surface of the implant (Hudak ¶s 46 and 47) closely adjacent to the cup to minimize bone loss (Hudak ¶48) during implant extraction (Hudak Figs. 9-12, ¶s 46-47; Amstutz col. 7 lines 56-58, col. 7 line 62 – col. 8 line 9). 

Claim(s) 35-38, 43, 45, and 48 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Smith (US 20110224673) in view of Amstutz.
As to claims 35-38, Smith discloses a system (10 and osteotome of ¶45) comprising: an implant (10) including a flange (26) having a proximal surface (upper-left surface of 26 as shown in Figs. 3 and 4) and a distal surface (lower-right surface of 26 as shown in Figs. 3 and 4), the flange including a plurality of slots (58) extending between the proximal surface and the distal surface (Figs. 3 and 4, ¶45), the plurality of slots being circumferentially spaced apart from each other (Figs. 3 and 4); a tool (osteotome of ¶45) including a plurality of elongate elements (portion disclosed to be inserted within slots 58 in ¶45); wherein each of the plurality of elongate elements is capable of extending through a corresponding one of the plurality of the slots of the implant (¶45); and wherein the plurality of elongate elements include an edge (¶45 discloses the osteotome extending within the slots, i.e. a three dimensional object with necessarily includes an edge) capable of physically contacting and separating an interface between the implant and bony material at an implantation site of the implant (¶45 discloses that such is an osteotome). As to claim 36, Smith discloses that the implant comprises an anchor body (38) extending from the flange along a longitudinal axis of the implant (Figs. 3 and 4), the anchor body comprising a cylindrical body (Figs. 3 and 4, ¶s 41 and 42 disclose anchor body 38 having a length and a diameter, i.e. a cylindrical shape) and a plurality of longitudinal structures (42, 44, where Figs. 3 and 4 shown 42 and 44 to extend longitudinally) extending from the cylindrical body (Figs. 3 and 4, ¶38). As to claim 37, Smith discloses that each of the plurality of slots has a first edge arranged with a radially outer periphery of the cylindrical body (Fig. 4) and a 
As to claim 38, Smith discloses that each of the plurality of slots is capable of guiding a corresponding one of the plurality of elongate elements between two of the plurality of longitudinal structures of the implant (Figs. 3 and 4 show that such would be circumferentially between adjacent arms, Figs. 3 and 4, ¶45). 
Smith is silent to the plurality of elongate elements extending distally from a main body of the tool along a direction that is substantially parallel to a longitudinal axis of the tool. 
Amstutz teaches a similar implant extraction system (Figs. 3-6 and 9-16, col. 7 lines 56-58 disclose use for removing the implant, col. 7 line 62 – col. 8 line 9 disclose the procedure for dislodging the implant from the bone) comprising: an implant (40) including a flange (see illustration of Figs. 4 and 5) having a proximal surface (see illustration of Figs. 4 and 5) and a distal surface (see illustration of Figs. 4 and 5), the flange comprises a plurality of slots (42s, see illustration of Figs. 4 and 5) extending between the proximal surface and the distal surface (Figs. 4 and 5), the plurality of slots being circumferentially spaced apart from each other (Fig. 5); and a tool (120, 80, 70) including a plurality of elongate elements (88s, see illustration of upper portion of Fig. 13) extending distally from a main body of the tool (see illustration of upper portion of Fig. 13) along a direction that is substantially parallel to a longitudinal axis of the tool (vertical as shown in Fig. 13, as defined, Fig. 13), wherein each of the plurality of elongate elements is capable of extending through a corresponding one of said plurality of slots of the implant (Fig. 9, col. 6 line 66 - col. 7 line 5), and including an edge (‘First 
One of ordinary skill in the art at the time of the invention would have been motivated to specify structure for the tool as disclosed by Smith to be such that the plurality of elongate elements extend distally from a main body of the tool along a direction that is substantially parallel to a longitudinal axis of the tool as taught by Amstutz in order to a known tool structure for implant extraction (Amstutz col. 7 lines 56-58, col. 7 line 62 – col. 8 line 9; Smith ¶45). 

As to claim 43, the combination of Smith and Amstutz discloses the invention of claim 35 as well as that the implant comprises a cylindrical anchor body (Smith 38, Figs. 3 and 4, ¶s 41 and 42 disclose anchor body 38 having a length and a diameter, i.e. a cylindrical shape) extending from the flange (Smith Figs. 3 and 4) and each of the elongate elements appears to have a curvature corresponding to the curvature of the cylindrical anchor body (Smith ¶45 discloses that the tool is inserted therethrough to cut the bone around the stem).
The combination of Smith and Amstutz does not expressly disclose that each of the elongate elements has a curvature corresponding to the curvature of the cylindrical anchor body (¶45 discloses that the tool is inserted therethrough to cut the bone around the stem). However, Smith discloses that slots 58 are structured to allow the tool to be 
Thus, it would have been an obvious matter of design choice to one skilled in the art before the effective filing date of the claimed invention to construct the each of the elongate elements of the combination of Smith and Amstutz to have a curvature corresponding to the curvature of the cylindrical anchor body, since Applicant has not disclosed that such solve any stated problem or is anything more than one of numerous shapes or configurations a person ordinary skill in the art would find obvious for the purpose of cutting the bone tissue around the anchor body when the implant needs to be removed (Smith ¶45).

As to claims 45 and 48, Smith discloses a system (10 and osteotome of ¶45) comprising: an implant (10) including a plurality of apertures (58); and a tool (osteotome of ¶45) including: a separator (elongate element portions of the tool of ¶45 that extend within the apertures 58 per ¶45) including an edge (¶45 discloses the osteotome extending within the slots, i.e. a three dimensional object with necessarily includes an edge) capable of physically contacting and separating an interface between the implant and bony material at an implantation site of the implant (¶45 discloses that such is an osteotome, ¶58), the separator interfacing with the plurality of apertures in the implant (¶s 45 and 58). As to claim 48, Smith discloses that the implant includes an anchor body (38) extending from a flange (26) along a longitudinal axis of the implant (Figs. 3 and 4), the anchor body including a cylindrical body (Figs. 3 and 4, ¶s 41 and 42 disclose anchor body 38 having a length and a diameter, i.e. a cylindrical shape) and a 
Smith is silent to the tool including a main body.
Amstutz teaches a similar implant extraction system (Figs. 3-6 and 9-16, col. 7 lines 56-58 disclose use for removing the implant, col. 7 line 62 – col. 8 line 9 disclose the procedure for dislodging the implant from the bone) comprising: an implant (40) including a flange (see illustration of Figs. 4 and 5) having a proximal surface (see illustration of Figs. 4 and 5) and a distal surface (see illustration of Figs. 4 and 5), the flange comprises a plurality of slots (42s, see illustration of Figs. 4 and 5) extending between the proximal surface and the distal surface (Figs. 4 and 5), the plurality of slots being circumferentially spaced apart from each other (Fig. 5); and a tool (120, 80, 70) including a plurality of elongate elements (88s, see illustration of upper portion of Fig. 13) extending distally from a main body of the tool (see illustration of upper portion of Fig. 13) along a direction that is substantially parallel to a longitudinal axis of the tool (vertical as shown in Fig. 13, as defined, Fig. 13), wherein each of the plurality of elongate elements is capable of extending through a corresponding one of said plurality of slots of the implant (Fig. 9, col. 6 line 66 - col. 7 line 5); and wherein the plurality of elongate elements are capable of at least partially separating an interface between the implant and bony material at an implantation site of the implant (col. 7 lines 56-58 disclose use for removing the implant, col. 7 line 62 – col. 8 line 9 disclose the procedure for dislodging the implant from the bone).
One of ordinary skill in the art at the time of the invention would have been motivated to specify structure for the tool as disclosed by Smith to be such that the tool . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R SIPP whose telephone number is (313)446-6553.  The examiner can normally be reached on Mon - Thurs 6-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/AMY R SIPP/Primary Examiner, Art Unit 3775